Citation Nr: 1418717	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-08 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses incurred on August 11, 2009, while hospitalized at Ocala Regional Medical Center.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from February 1943 to November 1945 and from March 1949 to September 1951.  The Veteran died in October 2009, and the appellant is his son.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 decision by the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.  The Board previously remanded the matter in July 2011.

The appeal is REMANDED to the VAMC in Gainesville, Florida.  VA will notify the appellant if further action is required.


REMAND

In the July 2011 remand, the Board instructed the VAMC to readjudicate the appeal under the liberalized provisions of the Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  That law provides a liberalized "prudent layperson" standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.  The remand explained that those amended laws will apply in the Board's adjudication, but that pertinent VA regulations provide that a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC) issued to an appellant must be complete enough to allow the appellant to present his argument before the Board and must contain a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 19.29 (2013).  Despite those instructions, the VAMC did not apply the relevant law (or provide a copy / notice of those laws) in the December 2011 SSOC.  Further remand is thus required, as the Board errs as a matter of law when it fails to ensure compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

Issue an SSOC that contains notice of all relevant actions taken on the claim for benefits, to include a copy of the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  

Specifically, this SSOC should contain a copy of the most recent, amended provisions of 38 U.S.C.A. § 1725 and § 1728 (effective October 2008), to include application of the more liberal prudent layperson standard for determining whether an actual medical emergency existed.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  

Specifically, this SSOC should also contain a copy of any applicable regulations (38 C.F.R. § 17.120), for reimbursement of unauthorized medical expenses for Veteran's with service-connected disabilities.  

An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

